                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

TRACY RILEY                                                          CIVIL ACTION

VERSUS                                                                   No. 18-6984

OFFICE OF ALCOHOL & TOBACCO                                               SECTION I
CONTROL, ET AL.

                               ORDER & REASONS

      Before the Court is pro se plaintiff Tracy Riley’s (“Riley”) motion1 for leave to

amend her second amended complaint pursuant to Federal Rule of Civil Procedure

15. For the following reasons, the motion is denied.

                                          I.

      On July 25, 2018, Riley filed her original complaint against over 100

defendants. 2 On September 12, 2018, she filed an amended complaint, naming

numerous additional defendants. 3 Riley now seeks leave to file a second amended

complaint.

      Rule 15(a) of the Federal Rules of Civil Procedure provides in relevant part:

             (1) Amending as a Matter of Course. A party may amend its
                 pleading once as a matter of course within:

                  (A) 21 days after serving it, or

                  (B) if the pleading is one to which a responsive pleading is
                      required, 21 days after service of a responsive pleading
                      or 21 days after service of a motion under Rule 12(b),
                      (e), or (f), whichever is earlier.



1 R. Doc. No. 170.
2 See R. Doc. No. 1, at 1–3.
3 R. Doc. No. 6.
               (2) Other Amendments. In all other cases, a party may amend its
                   pleading only with the opposing party’s written consent or the
                   court’s leave. The court should freely give leave when justice
                   so requires.

         Riley does not contend that the defendants have consented to her request.

Although Rule 15(a)(2) provides a “generous standard” by which courts should assess

motions to amend pleadings, such a standard is “tempered by the necessary power of

a district court to manage a case.” Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563,

566 (5th Cir. 2003). “Denial of leave to amend may be warranted for undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies, undue prejudice to the opposing party, or futility of a proposed

amendment.” United States v. Cardinal Health, Inc., 625 F.3d 262, 270 (5th Cir.

2010).

                                           II.

         In January 2017, Riley filed a separate lawsuit in this Court based on the same

set of facts underlying the present lawsuit. 4 The 2017 lawsuit named only twenty

defendants, but all are also named as defendants in this case. The Court dismissed

the 2017 case without prejudice for Riley’s failure to effect service on the defendants, 5

and Riley filed this lawsuit in July 2018—this time naming over 100 defendants.

Since then, Riley has amended her complaint once, but the first amended complaint

contained no new factual allegations; it merely added new defendants. Similarly,




4 Riley v. Office of Alcohol & Tobacco Control of the La. Dep’t of Revenue, Civil Action
No. 17-461.
5 Riley, Civil Action No. 17-461, R. Doc. No. 9.


                                            2
Riley’s proposed second amended complaint includes no new factual allegations. It

simply names more defendants. Remarkably, since Riley filed her first lawsuit before

this Court in 2017, her allegations of unlawful conduct have not changed; however,

her list of accused wrongdoers has more than quadrupled.

         The Court concludes that Riley should not be permitted to amend her

complaint again. Riley’s request to amend comes almost four months after she filed

her original complaint and over two months after she filed her first amended

complaint. Yet, the motion does not provide a reason for the amendment other than

the fact that Riley is a pro se litigant. 6 Riley has not offered any explanation as to

why the new defendants were not included in either the original or the amended

complaint, and the Court finds that the near four-month gap between Riley’s original

complaint and the present motion constitutes undue delay.

         Furthermore, although Riley purports to sue an additional eighteen

defendants, none are mentioned in the factual allegations section of her proposed

second amended complaint. This is the second time that Riley has amended or sought

to amend her complaint to name additional defendants without making any specific

allegations against them. For example, Riley’s proposed pleading names two state

court judges as additional defendants. 7 However, the complaint’s factual allegations

are silent as to both judges.




6   R. Doc. No. 170, at 1.
7   R. Doc. No. 170-3, at 11–12.

                                          3
      Not only does Riley’s proposed second amended complaint allege no new facts,

but Riley has not suggested that she has received new information since she filed her

first amended complaint which justified the exclusion of the new defendants from the

first two complaints.

      Riley has had “ample opportunity to plead [her] . . . claims.” Herrmann

Holdings Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 567 (5th Cir. 2002) (affirming the

district court’s denial of a request for leave to amend, in part because the plaintiffs

had already twice amended their complaints). It appears that she has simply been

dilatory. The Court will not continue to allow Riley to add to the already staggering

number of defendants listed in the complaint’s caption without providing a valid and

compelling reason or describing allegations that pertain to those defendants. 8

                                         III.

      Accordingly,

      IT IS ORDERED that the motion for leave to file a second amended complaint

is DENIED.

      New Orleans, Louisiana, November 26, 2018.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




8The Court also notes that Riley was granted in forma pauperis status from the
United States Magistrate Judge. R. Doc. No. 3. Consequently, the United States
Marshals Service has provided the valuable resources necessary to attempt service
on the numerous defendants in this case, at no cost to Riley.

                                          4
